PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Marcel Antonious Elisabeth Verbeek
Application No. 16/401,127
Filed: May 2, 2019
Attorney Docket No. P6034049US3 
For: INSTRUMENT FOR ENDOSCOPIC APPLICATIONS
:
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed May 26, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED AS MOOT.

The above-identified application was withdrawn from issue for consideration of a submission under 37 CFR 1.114 request for continued examination (RCE) concurrently filed s on May 26, 2022 by way of ePetition. The petition to withdraw from issue is hereby dismissed as moot.  See 37 CFR 1.313(c)(2).

This application is being referred back to Technology Center Art Unit 3792 for appropriate action on the merits on the previously filed (RCE) and consideration of the renewed petition to correct the priority claim under 37 CFR 1.78(c).

Telephone inquiries regarding this decision should be directed to undersigned at (571) 272-1642. Telephone inquiries concerning the petition under 37 CFR 1.78(c) should be directed to the Office of International Patent Legal Administration at their customer service line (571) 272-4300. All other inquiries concerning this examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3700.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions